Case: 4:11-cr-00474-JG Doc #: 134 Filed: 09/21/21 1 of 3. PageID #: 1294


 UNITED STATES DISTRICT COURT
 NORTHERN DISTRICT OF OHIO

                                         :
 UNITED STATES OF AMERICA,               :       CASE NO. 4:11-cr-00474
                                         :
            Plaintiff,                   :        OPINION & ORDER
                                         :        [Resolving Docs. 131 & 133]
 vs.                                     :
                                         :
 GEORGE D. DELONG, JR.,                  :
                                         :
            Defendant.                   :
                                         :


 JAMES S. GWIN, UNITED STATES DISTRICT JUDGE:

        Defendant George D. Delong, Jr. moves to transfer venue 1 and for the Court to

 recuse itself from issues related to Defendant’s motions for compassionate release. 2 The

 Court DENIES both motions.

        In 2011, Defendant pleaded guilty to crimes related to the sexual exploitation of

 children. 3 This Court sentenced Defendant to 180 months’ imprisonment and life-time

 supervised release. 4

        Subsequently, Defendant has filed five motions to reduce his prison term, all of

 which this Court has denied. 5 Defendant has appealed all but one of the Court’s orders. 6

 These appeals are now before the U.S. Court of Appeals for the Sixth Circuit.

        While Defendant’s appeals are pending, this Court lacks jurisdiction over




        1
          Doc. 131.
        2
          Doc. 133.
        3
          Docs. 53, 60, 63.
        4
          Doc. 22.
        5
          Docs. 83, 97, 105, 114, 130.
        6
          Docs. 89, 109, 115, 132.
Case: 4:11-cr-00474-JG Doc #: 134 Filed: 09/21/21 2 of 3. PageID #: 1295

 Case No. 4:11-cr-00474
 Gwin, J.

 Defendant’s two recently filed motions. It is well established that “[s]ubject to certain

 narrow exceptions . . . the filing of a notice of appeal divests a district court of

 jurisdiction.” 7 The general rule applies here as the Court declines to find that retaining

 jurisdiction would be “in aid” 8 of Defendant’s appeals. 9

        Even if the Court did retain jurisdiction in spite of Defendant’s appeals, the Court

 would be required to reject both motions. First, Defendant’s motion to transfer venue both

 fails on the merits and is untimely. 10

        Second, there are no present grounds for recusal. Under 28 U.S.C. § 455(a), a

 judge “shall disqualify himself in any proceeding in which his impartiality might

 reasonably be questioned.” A judge can be disqualified on the basis of prejudice or bias

 only if this prejudice or bias is personal or extrajudicial. 11 The Court’s denial of

 Defendant’s successive and similar motions does not constitute a personal or extrajudicial

 bias. The Court also notes that, upon considering briefing from the Defendant and the

 Government, it rejected Defendant’s petition for a reduced sentence in the context of the

 COVID-19 pandemic in its March 10, 2021 opinion and order. 12

        Accordingly, the Court DENIES Delong’s motions to transfer venue and for recusal.




        7
         United States v. Benchick, No. 17-2336, 2018 WL 5880072, at *1 (6th Cir. July
 24, 2018) (citing Cochran v. Birkel, 651 F.2d 1219, 1221 (6th Cir. 1981)).
       8
         Cochran, 651 F.2d at 1221 (citations omitted).
       9
         See United States v. Jemison, No. 1:06 CR 403, 2008 WL 4657073, at *1 (N.D.
 Ohio Oct. 21, 2008).
       10
          See United States v. Freeling, 31 F.R.D. 540 (S.D. N.Y. 1962) (denying motion for
 change of venue 18 months after a plea had been entered and 7 months after prior motions
 had been denied).
       11
          United States v. Hartsel, 199 F.3d 812, 820 (6th Cir. 1999).
       12
          Doc. 83.
                                                -2-
Case: 4:11-cr-00474-JG Doc #: 134 Filed: 09/21/21 3 of 3. PageID #: 1296

 Case No. 4:11-cr-00474
 Gwin, J.

 IT IS SO ORDERED.

 Dated: September 21, 2021                     s/     James S. Gwin
                                               JAMES S. GWIN
                                               UNITED STATES DISTRICT JUDGE




                                         -3-
